United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1197
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Shedrick Xavier Pujoe

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: September 15, 2015
                            Filed: September 21, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       Shedrick Pujoe appeals from the judgment of the District Court1 entered upon
a jury verdict finding him guilty of possessing with intent to distribute 50 grams or

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
more of actual methamphetamine. In a brief filed under Anders v. California, 386
U.S. 738 (1967), counsel challenges (1) the denial of Pujoe’s motion to suppress
evidence seized from his hotel room; (2) the sufficiency of the evidence to support
the conviction; and (3) the reasonableness of Pujoe’s 180-month prison sentence.

       After careful review, we conclude that the denial of the motion to suppress was
proper. In particular, we agree with the District Court’s finding, made after hearing
testimony at a suppression hearing, that the search-warrant affidavit—which included
information that police had received a tip about narcotics being sold from a particular
hotel room and that a drug dog had alerted outside the hotel room in question to the
presence of drugs inside the room—provided a substantial basis for finding probable
cause to search the hotel room. See United States v. Keele, 589 F.3d 940, 944 (8th
Cir. 2009). As to the sufficiency of the evidence, at trial there was police testimony
that over 70 grams of pure methamphetamine had been found in the hotel room where
Pujoe was staying, and there was also witness testimony that Pujoe had been selling
methamphetamine. This evidence amply supports the verdict. See United States v.
Vore, 743 F.3d 1175, 1180–81 (8th Cir. 2014). Further, there is no basis to conclude
that the 180-month prison term, representing a 30-month variance below the
uncontested U.S. Sentencing Guidelines range, is substantively unreasonable. See
Gall v. United States, 552 U.S. 38, 51 (2007). Finally, we have conducted an
independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no
nonfrivolous issues.

      We affirm the judgment of the District Court, and we grant counsel’s motion
to withdraw.
                      ______________________________




                                         -2-